Case 1:19-cv-00555-MJT-ZJH Document 10 Filed 03/16/21 Page 1 of 2 PageID #: 98




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

WALTER L. HILL                                     §

VS.                                                §       CIVIL ACTION NO.           1:19-CV-555

WARDEN, FCI BEAUMONT                               §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Walter L. Hill, a prisoner confined at the Federal Correctional Institution in Beaumont,

Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

magistrate judge recommends denying the petition.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. Petitioner

acknowledged receipt of the Report and Recommendation on February 5, 2021. No objections to the

Report and Recommendation were filed by the parties.

                                               ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct, and

the report and recommendation of the magistrate judge (document no. 8) is ADOPTED. Respondent’s
Case 1:19-cv-00555-MJT-ZJH Document 10 Filed 03/16/21 Page 2 of 2 PageID #: 99




motion for summary judgment (document no. 7) is GRANTED. A final judgment will be entered in

this case in accordance with the magistrate judge’s recommendation.

                                   SIGNED this 16th day of March, 2021.




                                                                 ____________________________
                                                                 Michael J. Truncale
                                                                 United States District Judge




                                                2
